Case 21-30085-sgj11 Doc 6 Filed 01/18/21                 Entered 01/18/21 23:19:49            Page 1 of 17



Patrick J. Neligan, Jr.
State Bar. No. 14866000
Douglas J. Buncher
State Bar No. 03342700
John D. Gaither
State Bar No. 24055516
NELIGAN LLP
325 North St. Paul, Suite 3600
Dallas, Texas 75201
Telephone: 214-840-5333
Facsimile: 214-840-5301
pneligan@neliganlaw.com
dbuncher@neliganlaw.com
jgaither@neliganlaw.com

PROPOSED COUNSEL FOR DEBTORS

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                                             §                CHAPTER 11
                                                   §
NATIONAL RIFLE ASSOCIATION                         §                CASE NO. 21-30085-____
OF AMERICA and SEA GIRT LLC                        §
                                                   §
        DEBTORS1                                   §                Joint Administration Requested


       DEBTORS’ EMERGENCY MOTION FOR INTERIM AND FINAL ORDERS
         AUTHORIZING PAYMENT OF PREPETITION EMPLOYEE WAGES,
                 COMPENSATION, AND EMPLOYEE BENEFITS
                    AND GRANTING RELATED RELIEF

        The National Rifle Association of America (the “NRA”) and Sea Girt LLC (“Sea Girt”)

(collectively, the “Debtors”), as debtors and debtors-in-possession, file this motion (the

“Motion”) pursuant to Sections 105, 363, and 507 of the Bankruptcy Code2 to request entry of

interim and final orders, substantially in the form attached hereto as Exhibit A, authorizing the

payment of prepetition wages, compensation, and employee benefits, and in support state as

follows:
1
  The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.
2
  11 U.S.C. §§ 101, et seq. Unless otherwise noted, all statutory references are to the Bankruptcy Code.




MOTION FOR AUTHORITY TO PAY PREPETITION EMPLOYEE WAGES AND COMPENSATION                                  Page 1
Case 21-30085-sgj11 Doc 6 Filed 01/18/21            Entered 01/18/21 23:19:49        Page 2 of 17




                                        I. BACKGROUND

       1.        On January 15, 2021 (the “Petition Date”), the Debtors each filed a voluntary

petition for relief under Chapter 11 of the Bankruptcy Code. The Debtors remain in possession

of their property and are operating their business as debtors-in-possession in accordance with

Sections 1107 and 1108 of the Bankruptcy Code.            A detailed description of the Debtors’

business, capital structure, and the events leading to the Debtors’ bankruptcy is set forth in the

Debtors’ Information Brief and the Declarations of Sonya Rowling, Shawne Soto, and Robert

Owens (collectively, the “First Day Declarations”), which are being filed with the Court and are

incorporated herein by reference.

                                    II. RELIEF REQUESTED

       2.        Prior to the Petition Date and in the ordinary course of its business, the NRA paid

its employees wages, salaries, and other compensation and benefits. As those obligations accrue

on an ongoing and continuous basis, but are paid periodically, the Debtors’ intervening chapter

11 filing has resulted in the accrual of unpaid pre-petition wages, salaries, and commissions,

and/or other compensation owed to employees and related third parties.

       3.        By this Motion, the NRA seeks authority to pay certain pre-petition obligations

owed to its employees and certain third parties, including, but not limited to: (i) amounts owed to

employees for wages and salaries, (ii) maintenance of employee health and benefit plans; (iii)

reimbursement of employee expenses; (iv) other miscellaneous employee expenses and benefits,

including paid time off and retirement benefits; and (v) certain payroll processing and

administrative obligations owed to third party vendors (collectively, the “Prepetition Employee

Obligations”).




MOTION FOR AUTHORITY TO PAY PREPETITION EMPLOYEE WAGES AND COMPENSATION                        Page 2
Case 21-30085-sgj11 Doc 6 Filed 01/18/21           Entered 01/18/21 23:19:49      Page 3 of 17




                  III. THE PRE-PETITION EMPLOYEE OBLIGATIONS

A.     Employee Wages, Associated Tax Obligations, and Employee Withholding

       4.      As of the Petition Date, the NRA had 490 active employees as of the Petition

Date, with 381 employees due to be paid during the next payroll cycle. The NRA’s employees

are paid bi-weekly, on every other Thursday, for the two-week period ending on the preceding

Saturday. The NRA’s payroll is processed through third-party administrator Ultimate Software

(“UltiPro”), which calculates the NRA’s bi-weekly payroll obligations and debits the NRA’s

payroll account on the Tuesday prior to biweekly payroll to employees. Approximately 90% of

NRA employees are paid via direct deposit, and the remainder are paid via check. As of the

Petition Date, the NRA’s average biweekly payroll obligation, including applicable employee

and employer tax obligations and various deductions and remittances, was approximately

$1,720,000.

       5.      As of the Petition Date, the NRA was current on all bi-weekly payroll obligations.

The NRA’s next payday is January 21, 2021, which covers wages earned during the period from

January 3, 2021 to January 16, 2021. Accordingly, the NRA’s next payday includes amounts

owed to employees for work performed prior to the Petition Date. The NRA estimates that its

total employee wage and tax obligation for the January 21, 2021 payroll will be $1,820,000,

generally consisting of $865,000 in gross wages, $460,000 in employer and employee tax

obligations, and various employee deductions and withholdings. The NRA seeks authority to

satisfy its full payroll obligation on January 21, 2021, including the amounts owed on account of

prepetition wages and taxes, in the ordinary course of business.

       6.      During each pay period, the NRA also withholds certain amounts from

employees’ gross earnings related to various benefit programs and garnishments. The NRA

estimates that its aggregated employee withholding obligation for the January 21, 2021 payroll


MOTION FOR AUTHORITY TO PAY PREPETITION EMPLOYEE WAGES AND COMPENSATION                     Page 3
Case 21-30085-sgj11 Doc 6 Filed 01/18/21           Entered 01/18/21 23:19:49      Page 4 of 17




will be approximately $211,000. The NRA seeks authority to collect and remit these various

withholdings in the ordinary course of business.

B.     NRA Event Staff

       7.      The NRA has a network of non-employee independent contractors that provide

support for NRA events throughout the year (“NRA Event Staff”). The NRA does not currently

owe any amounts to NRA Event Staff for prepetition services and does not seek to pay such

amounts under this Motion. However, the NRA seeks authority to continue to utilize and

compensate non-employee NRA Event Staff in its discretion in the ordinary course of business.

C.     Health, Dental, and Disability Insurance and Related Benefits

       8.      The NRA provides regular, full time eligible employees, and their eligible

dependents with access to group health, vision, dental, short- and long-term disability, and life

insurance plans, administered by CIGNA (health, dental), UNUM (life, disability), and other

third-party benefit providers. The NRA’s health and dental insurance policies are self-funded

and backstopped by a stop-loss policy. The NRA funds approximately 67% of the monthly costs

for employees with the remaining 33% funded by participating employees through payroll

deductions.

       9.      Because the NRA’s plan is self-funded, it is not possible to predict the amount of

claims that the NRA might be required to pay in a given period. In the ordinary course of

business, the NRA pays health and dental claims on a daily basis through its claims submission

process, with average daily claims ranging from approximately $10,000 to $50,000 per day

depending on the volume of claims. The NRA’s stop-loss insurance premiums paid to Cigna

varies depending on the number of employees participating in the NRA’s benefit plans. The

NRA’s approximate average monthly premium and administrative fee to Cigna in connection

with the health and dental plan and stop-loss insurance is between $90,000 to $125,000.


MOTION FOR AUTHORITY TO PAY PREPETITION EMPLOYEE WAGES AND COMPENSATION                     Page 4
Case 21-30085-sgj11 Doc 6 Filed 01/18/21         Entered 01/18/21 23:19:49       Page 5 of 17




       10.    The NRA provides employees with short-term disability coverage through a self-

funded short-term disability plan administered via UNUM. The monthly administration cost for

this program is approximately $1,200. Accrued claims are processed via UNUM and paid

through the NRA’s payroll process. The NRA also provides long-term disability insurance,

group and supplemental/dependent life insurance, and accidental death and dismemberment

insurance, each of which is fully insured through UNUM. The NRA’s aggregate monthly cost

for this program is $40,000 per month, inclusive of premiums and administrative costs, which is

partially paid via employee payroll deductions in the approximate amount of $9,800 per month.

       11.    The NRA also provides employees with the opportunity to participate in certain

voluntary benefit programs for which premiums are fully funded through deductions from

participating employees’ payroll.     These programs include vision, prepaid legal, group

home/auto insurance, and pet insurance, and the associated withholding and premium

remittances are approximately $3,800 per pay period, which are paid to the plan administrators

on a monthly basis. The NRA anticipates that its withholding and remittance obligations in

connection with these voluntary benefit programs for the January 21, 2021 payroll will be

approximately $3,800.

       12.    The NRA seeks authority to continue providing each of the foregoing insurance

and benefit programs and making the associated payments and performing its obligations in the

ordinary course of business.

D.     Flexible Spending Accounts

       13.    The NRA also provides employees with access to employee flexible spending

accounts (the “FSAs”). The NRA’s FSA program permits eligible employees to contribute funds

on a pretax basis, subject to an annual cap, to accounts used to pay qualifying medical expenses

throughout the year. The FSAs are administered in-house and funded via deductions from


MOTION FOR AUTHORITY TO PAY PREPETITION EMPLOYEE WAGES AND COMPENSATION                    Page 5
Case 21-30085-sgj11 Doc 6 Filed 01/18/21            Entered 01/18/21 23:19:49       Page 6 of 17




employees’ biweekly pay. Employees are then reimbursed from their FSA upon submitting

qualified expenses to the NRA’s in-house FSA administrator.            The NRA’s FSA claims

obligations are approximately $5,000 to $9,000 per week depending on the claims that are

submitted. The NRA seeks authority to continue maintaining the FSAs and paying qualifying

FSA claims in the ordinary course of business.

E.     Vacation and Paid Time Off

       14.     All regular, full time employees of the NRA are eligible for paid vacation based

on length of employment. Employees initially accrue 2.88 hours per pay period worked, which

can increase to 7.21 hours per pay period depending on length of service and position held.

Generally, the NRA’s employees accrue 10 days of vacation during their first year of

employment. Unused vacation is rolled over into the next calendar year, but employees’ accrual

of unused vacation is capped at 225 hours. Unused accrued vacation is payable upon the

termination or resignation of employment. The NRA estimates that its total outstanding vacation

obligation as of the Petition Date is approximately $3,600,000.

       15.     The NRA requests authorization to continue its vacation policy post-petition and

to honor vacation liabilities to its employees that may have arisen prior to the Petition Date. The

NRA anticipates that many employees will continue to use accrued vacation in the ordinary

course of business without causing any material cash flow requirements beyond the NRA’s

normal payroll obligations.     The NRA requests authority to continue to pay all qualifying

employee vacation obligations, including obligations arising in connection with the employee

departures, as they arise in the ordinary course of business.

F.     Retirement Benefits

       16.     The NRA also maintains a company 401k plan (the “401k Plan”) for certain

eligible employees. The 401k Plan is administered by Fidelity. Employee contributions are


MOTION FOR AUTHORITY TO PAY PREPETITION EMPLOYEE WAGES AND COMPENSATION                       Page 6
Case 21-30085-sgj11 Doc 6 Filed 01/18/21            Entered 01/18/21 23:19:49        Page 7 of 17




processed with each payroll and deducted from participating employees’ paycheck. The NRA

does not match employee contributions. The NRA does not currently owe any amounts to

Fidelity for the administration of the 401k Plan, but requests authority to continue to maintain the

401k Plan and satisfy any obligations that may arise in connection with therewith in the ordinary

course of business.

       17.     The NRA also maintains a defined benefit retirement plan that is administered by

Fidelity (the “Pension Plan”). The NRA is periodically required to make certain minimum

contributions to the Pension Plan. As of the Petition Date, the NRA was current on its required

minimum contributions to the Pension Plan. The next required minimum contribution will be

due on April 15. The NRA seeks authority to continue to maintain the Pension Plan, and to

make the required minimum contribution payments, in the ordinary course of business.

       18.     In addition, the NRA also provides a limited number of nonqualified 457F/B

retirement plans (the “Nonqualified Retirement Plans”) for certain employees; these plans are

100% funded by bi-weekly employee payroll deductions. These Nonqualified Retirement Plans

are maintained by the NRA and administered by the Newport Group, which invoices the NRA

approximately $10,000 per year for administration and record keeping functions. In the event a

plan participant leaves the employment of the NRA, the balance of the participant’s nonqualified

retirement account is paid out to the employee by the NRA as part of the payroll process. The

NRA seeks authority to continue to maintain and administer the Nonqualified Retirement Plans,

and to pay any associated obligations, in the ordinary course of business.

G.     Employee Expense Reimbursement and Company Phones

       19.     The NRA occasionally reimburses certain business-related expenses incurred by

employees incurred in the scope of their employment, some of which were incurred but not yet

reimbursed as of the Petition Date (collectively, the “Reimbursable Expenses”). Reimbursable


MOTION FOR AUTHORITY TO PAY PREPETITION EMPLOYEE WAGES AND COMPENSATION                        Page 7
Case 21-30085-sgj11 Doc 6 Filed 01/18/21                 Entered 01/18/21 23:19:49            Page 8 of 17




Expenses generally relate to business travel, transportation, lodging, meals, cell phones, supplies,

and other miscellaneous expenses incurred during employees’ normal business activities. The

NRA’s employees incur such expenses in reliance upon the understanding that such expenses

will be reimbursed. Failure to reimburse employees for the Reimbursable Expenses would

impact employee morale and cause them financial hardship.

        20.      In order to be reimbursed, employees are required to submit receipts and expense

reports for qualifying Reimbursable Expenses to the appropriate department for review and

approval. Upon approval, Reimbursable Expenses are processed as part of the NRA’s ordinary

course accounts payable process.3 As of the Petition Date, the NRA estimates that its obligation

to employees on account of Reimbursable Expenses is approximately $30,000.                         However,

because additional Reimbursable Expenses may have been incurred but not reported as of the

Petition Date, the NRA seeks authority to pay all qualifying Reimbursable Expenses in the

ordinary course of business.

H.      Payroll Processing, Software, and Administration Expenses

        21.      As noted above, the NRA utilizes UltiPro to process and administer its payroll.

The NRA’s obligation to UltiPro for processing services and support is approximately $45,000

per quarter. The NRA also utilizes software provided by Web Benefits Design in connection

with the various employee benefit programs described above. This software enables the NRA to

manage employee benefit enrollment and elections and is critical to the maintenance and

operation of the NRA’s employee benefits program.                  The NRA’s approximately monthly



3
  The NRA and its Institute for Legislative Action (“ILA”) maintain separate procedures for the processing and
payment of Reimbursable Expenses. Reimbursable Expenses associated with ILA are generally submitted by
Sundays for the preceding week, reviewed and approved on Mondays and Tuesdays, and paid on Thursdays via
ILA’s ordinary accounts payable process. Reimbursable Expenses associated with the NRA are submitted,
reviewed, and approved periodically on a rolling basis and are paid through the NRA’s accounts payable process.




MOTION FOR AUTHORITY TO PAY PREPETITION EMPLOYEE WAGES AND COMPENSATION                                  Page 8
Case 21-30085-sgj11 Doc 6 Filed 01/18/21          Entered 01/18/21 23:19:49        Page 9 of 17




licensing fee for the use of this Web Benefits Design software is approximately $3,000 per

month.    In connection with the FSA program described above, the NRA utilizes software

provided by Travis Software, at an approximate annual cost of $1,400. The NRA seeks authority

to continue to maintain each of these programs and to pay the associated liabilities in the

ordinary course of business.

         22.   In addition, the NRA utilizes Benefit Resources, Inc. to provide various benefit

consulting services to the NRA and its employees. These services are critical to the NRA’s

ability to maintain plan compliance and to efficiently administer their employee benefit

programs. Absent the services provided by Benefit Resources, Inc., the NRA’s employee benefit

programs could be disrupted or become non-compliant. The NRA’s monthly obligation in

connection with these services is approximately $12,500. As of the Petition Date, the NRA was

current with Benefit Resources, Inc. but seeks authority to continue to retain their services and

pay their monthly invoices in the ordinary course of business.

I.       Miscellaneous Employee Obligations and Expenses

         23.   The NRA provides company phones to certain eligible employees in connection

with their employment. In connection with this employee phone program, the NRA maintains

corporate accounts with both AT&T and Verizon Wireless.            The NRA estimates that its

aggregate monthly cost for providing company phones under these two plans is approximately

$7,000. The NRA was current on its obligations in connection with the company phone program

as of the Petition Date but seeks authority to continue to maintain the company phone program

and to pay the associated invoices as they come due in the ordinary course of business.

         24.   In addition, the NRA is obligated under federal regulations to provide employees

who are exposed to lead and noise with periodic blood and hearing tests, which are provided by

third-party testing agencies. The cost of individual tests is de minimis (less than $100). While


MOTION FOR AUTHORITY TO PAY PREPETITION EMPLOYEE WAGES AND COMPENSATION                     Page 9
Case 21-30085-sgj11 Doc 6 Filed 01/18/21          Entered 01/18/21 23:19:49       Page 10 of 17




the NRA was current on all obligations related to such testing as of the Petition Date, there may

have been tests conducted shortly prior to the Petition Date for which payment will not become

due until post-petition. The NRA seeks authority to continue to administer this testing program

in accordance with applicable federal regulations and to pay any associated expenses as they

come due in the ordinary course of business.

       25.     The NRA also maintains an employee assistance program that provides

employees with access to various counseling, therapeutic, and rehabilitative services. The cost

of this program is approximately $13,000 per year, paid annually in June. As of the Petition

Date, the NRA was current on its obligations with respect to the employee assistance program

but seeks authority to maintain the program and perform any associated obligations in the

ordinary course of business.

                           IV. BASIS FOR REQUESTED RELIEF

A.     The NRA’s Employees are Indispensable and Critical to its Continued Operations.

       26.     To maintain the continuity of the NRA’s business operations, and to preserve the

morale of employees, it is important that the NRA be permitted to pay the Prepetition Employee

Obligations at its discretion in the ordinary course of business. The continued loyalty of a

debtor’s employees is a necessary component to any successful Chapter 11 case. The filing of a

Chapter 11 petition is a stressful and uncertain time for a debtor’s employees and such stress and

uncertainty often cause poor employee morale at a time when a debtor needs its employees to be

most loyal. If employees do not receive payment for work performed prepetition, the NRA

could lose a significant number of its employees with little or no notice.        Moreover, any

employees living paycheck to paycheck would suffer severe adverse consequences if they did

not receive their full compensation.




MOTION FOR AUTHORITY TO PAY PREPETITION EMPLOYEE WAGES AND COMPENSATION                     Page 10
Case 21-30085-sgj11 Doc 6 Filed 01/18/21           Entered 01/18/21 23:19:49        Page 11 of 17




       27.     Likewise, the NRA would suffer immediate and irreparable harm as a result of

any loss of morale, departures of employees, disruption to its operations, decreased revenue, and

resulting damage to goodwill. The NRA’s ability to continue operating is largely contingent on

its employees and their willingness and ability to continue managing and running the NRA’s

business.    Honoring the Prepetition Employee Obligations will minimize the hardship that

employees will certainly endure if payroll is interrupted and will prevent the substantial

disruption to the NRA’s operations that could result if employees lost the reasonable expectation

that they will be paid for their work. Accordingly, the NRA believes that it is in the best interest

of its estate to honor the Prepetition Employee Obligations.

B.     The Requested Relief is Appropriate Under Sections 507(a)(4)-(5).

       28.     The requested relief is appropriate under Sections 507(a)(4) and (a)(5) of the

Bankruptcy Code, which provide for priority payment up to $13,650 per individual for pre-

petition claims for wages, salaries, commissions, vacation and sick leave, and claims for

contributions to employee benefit plans. The NRA is not currently seeking authority to pay any

Prepetition Employee Obligations to employee wages in excess of the $13,650 statutory cap.

Thus, all employee wages for all but one employee covered by this Motion are entitled to priority

under sections 507(a)(4) and (a)(5).

       29.     The Debtors expect to propose a plan of reorganization in this case that pays

allowed claims in full. Because claims under Sections 507(a)(4) and (a)(5) are already entitled to

priority payment under a reorganization plan pursuant to Section 1129(a)(9)(B), and because the

Debtors’ plan will propose to pay all allowed claims in full, the NRA’s payment of the

Prepetition Employee Obligations to employees in the ordinary course of business should neither

prejudice creditors nor materially affect the NRA’s estates. The Debtors therefore submit that




MOTION FOR AUTHORITY TO PAY PREPETITION EMPLOYEE WAGES AND COMPENSATION                       Page 11
Case 21-30085-sgj11 Doc 6 Filed 01/18/21         Entered 01/18/21 23:19:49       Page 12 of 17




payment of the Prepetition Employee Obligations is consistent with the applicable provisions of

the Bankruptcy Code and should be approved.

C.      Payment of the Prepetition Employee Obligations is Permissible Under Sections
        105(a), 363(b), and the Necessity of Payment Doctrine.

        30.     To the extent any of the Prepetition Employee Obligations are not entitled to

priority under Section 507(a)(4) and (5), payment of those obligations should be authorized

under Sections 105(a), 363(b), and the necessity of payment doctrine. Courts have authorized

payment of prepetition obligations under Sections 105(a) and 363(b) of the Bankruptcy Code

where a sound business purpose exists for doing so. See, e.g., In re Ionosphere Clubs, Inc., 98

B.R. 174, 175 (Bankr. S.D.N.Y. 1989) (finding that a sound business justification existed to

justify payment of prepetition wages); c.f. In re Tusa-Expo Holdings, Inc., No. 08-45057-DML-

11, 2008 WL 4857954, at *2 (Bankr. N.D. Tex. Nov. 7, 2008) (finding that “[e]ven if the claims

of employees were not entitled to priority, the employees meet the CoServ test for payment of

their prepetition claims”). For the reasons set forth above, the NRA has determined in its

business judgment that payment of the Prepetition Employee Obligations is not only appropriate,

but necessary, to maintain its current operations and maximize the value of its estate for the

benefit of all parties in interest.

        31.     The relief requested herein is also authorized under Section 105(a) of the

Bankruptcy Code, which authorizes the Court “to issue any order . . . necessary or appropriate to

carry out the provisions” of the Bankruptcy Code, and the “necessity of payment” rule, under

which courts may authorize the payment of certain prepetition claims when such payment is

essential to the debtor’s continued operations. See, e.g., In re CoServ, LLC, 273 B.R. 487, 494

(Bankr. N.D. Tex. 2002); In re Gulf Air, Inc., 112 B.R. 152, 153-54 (Bankr. W.D. La. 1989);

Mich. Bureau of Workers’ Disability Comp. v. Chateauguay Corp. (In re Chateauguay Corp.),



MOTION FOR AUTHORITY TO PAY PREPETITION EMPLOYEE WAGES AND COMPENSATION                    Page 12
Case 21-30085-sgj11 Doc 6 Filed 01/18/21           Entered 01/18/21 23:19:49         Page 13 of 17




80 B.R. 279, 285-86 (S.D.N.Y. 1987). In CoServ, the court observed that there are certain

instances in which a debtor can fulfill its fiduciary duty to protect and preserve the value of the

estate “only . . . by the preplan satisfaction of a pre-petition claim.” 273 B.R. at 497. The court

articulated a three-pronged test for determining whether a preplan payment on account of a pre-

petition claim is appropriate under the circumstances:

        First, it must be critical that the debtor deal with the claimant. Second, unless it
        deals with the claimant, the debtor risks the probability of harm, or, alternatively,
        loss of economic advantage to the estate or the debtor’s going concern value,
        which is disproportionate to the amount of the claimants’ prepetition claim.
        Third, there is no practical or legal alternative by which the debtor can deal with
        the claimant other than by payment of the claim.

Id. at 498.

        32.    The payment of the Prepetition Employee Obligations here is necessary to prevent

the risk of damage to the NRA’s estate, which would adversely affect all parties in interest. As

explained above, the continued services and cooperation of the NRA’s employees is integral and

necessary to the NRA’s continued operations and reorganization. If the NRA is unable to assure

its employees that they will be paid timely, or if employees are not immediately assured of

uninterrupted, critical payments to which they are entitled, the NRA’s post-petition operations

would be seriously jeopardized. In addition, many of the NRA’s employees have years of

experience and institutional knowledge, are highly valuable to the NRA, and would be difficult

to replace, especially on short notice. The disruption to the NRA’s operations caused by the loss

of experienced employees would be extremely and irreparably detrimental to the NRA’s estate.

        33.    The NRA has not identified a practical alternative to payment of the Prepetition

Employee Obligations that would not result in a significant disruption of its business and harm to

the estate. Because the potential harm and economic disadvantage that would result from the

NRA’s failure to pay the Prepetition Employee Obligations is grossly disproportionate to the



MOTION FOR AUTHORITY TO PAY PREPETITION EMPLOYEE WAGES AND COMPENSATION                         Page 13
Case 21-30085-sgj11 Doc 6 Filed 01/18/21            Entered 01/18/21 23:19:49      Page 14 of 17




amount of any pre-petition claim that may be paid, the Debtors therefore submit that each prong

of the Coserv test is satisfied in this case.

          34.   Bankruptcy courts in this district have frequently authorized the payment of

prepetition employee wage and benefit obligations in the ordinary course of business to avoid

disruption to the debtors’ operations during the transition into Chapter 11. See, e.g., In re J.

Hilburn, Inc., Case No. 20-31308 (HDH) (Bankr. N.D. Tex. May 22, 2020); In re ADPT DFW

Holdings LLL, Case No. 17-31432 (SGJ) (Bankr. N.D. Tex. May 19, 2017); In re Reddy Ice

Holdings, Inc., Case No. 12-32349 (SGJ) (Bankr. N.D. Tex. Apr. 17, 2012); In re Erickson

Retirement Communities, LLC, Case No 09-37030 (SGJ) (Bankr. N.D. Tex. Oct. 22, 2009); In re

Tusa-Expo Holdings, Inc., et al., Case No. 08-45057 (DML) (Bankr. N.D. Tex. Nov. 7, 2008).

The Debtors submit that similar relief is appropriate in this case.

D.        Payment of Certain of the Prepetition Employee Obligations is Required by Law.

          35.   The NRA also seeks authority to pay payroll taxes and other deductions included

in the Prepetition Employee Obligations to the appropriate entities. These amounts principally

represent employee earnings that state and local governments, employees, and/or judicial

authorities have designated for deduction from employees’ paychecks. Certain deductions, such

as contributions to employee benefits programs (including the 401k Plan, for example) and child

support and alimony payments, are not property of the NRA’s estate because the NRA has

withheld such amounts from employees’ paychecks on behalf of other parties. 11 U.S.C. §

541(b).

          36.   Further, federal and state laws require the NRA to withhold certain tax payments

from employees’ paychecks and to pay such amounts to the appropriate taxing authorities. See,

e.g., Beiger v IRS, 496 U.S. 53, 61 (1990) (finding that federal law requiring a debtor to withhold

federal tax from employee wages created a trust relationship between the debtor and the United


MOTION FOR AUTHORITY TO PAY PREPETITION EMPLOYEE WAGES AND COMPENSATION                      Page 14
Case 21-30085-sgj11 Doc 6 Filed 01/18/21           Entered 01/18/21 23:19:49       Page 15 of 17




States); City of Farrell v. Sharon Steel Corp.,41 F.3d 92, 95-97 (3d Cir. 1994) (finding that state

law requiring a corporate debtor to withhold city income tax from its employees’ wages created a

trust relationship between debtor and the city for payment of withheld income taxes); In re

DuCharmes & Co.,852 F.2d 194, 196 (6th Cir. 1988) (noting that individual officers of a

company may be held personally liable for failure to pay trust fund taxes); Matter of Al Copeland

Enterprises, Inc., 991 F.2d 233, 235 (5th Cir. 1993) (sales-tax revenues are merely held in trust

for the state by the estate). Because the payroll taxes and deductions are not property of the

NRA’s estate, the NRA requests that the Court authorize it to transmit the payroll taxes and

deductions to the proper parties in the ordinary course of business.

E.     Satisfaction of Bankruptcy Rule 6003(b) and Waiver of Notice and Stay Under
       Bankruptcy Rules 6004(a) and (h)

       37.     Bankruptcy Rule 6003(b) empowers this Court to grant relief regarding a motion

to pay all or part of a prepetition claim within 21 days after the Petition Date if the relief is

necessary to avoid immediate and irreparable harm. Immediate and irreparable harm exists

where the absence of relief would impair a debtor’s ability to reorganize or threaten its future as

a going concern. See In re Ames Dep’t Stores, Inc., 115 B.R. 34, 36 n.2 (Bankr. S.D.N.Y. 1990)

(discussing the elements of “immediate and irreparable harm” in relation to Bankruptcy Rule

4001); see also In re Dennis, No. 10-33891-HDH-11, 2010 WL 5209258, at *3 (Bankr. N.D.

Tex. Oct. 6, 2010) (holding that the relief sought by debtors was necessary for the debtors “to

operate their business” and thus satisfied the “immediate and irreparable harm” standard).

       38.     Payment of the Prepetition Employee Obligations is necessary to maintain and

ensure the NRA’s ongoing operations. Specifically, failure to pay the NRA’s employees in the

ordinary course of business on January 21, 2021 could result in the loss of employees and

dramatically impair the NRA’s ability to continue operating its business. Accordingly, the NRA



MOTION FOR AUTHORITY TO PAY PREPETITION EMPLOYEE WAGES AND COMPENSATION                      Page 15
Case 21-30085-sgj11 Doc 6 Filed 01/18/21             Entered 01/18/21 23:19:49         Page 16 of 17




submits that payment of the Prepetition Employee Obligations as requested in this Motion is

necessary to avoid immediate and irreparable harm to the NRA and its estate. As noted earlier in

this Motion, similar relief is typically granted on an expedited basis by courts in this district.

       39.     Because the relief requested herein is necessary to avoid immediate and

irreparable harm, to the extent required for the immediate implementation of the relief requested

herein, the Debtors seek a waiver of (i) the notice requirements under Bankruptcy Rule 6004(a)

and (ii) the stay of the order authorizing the use, sale, or lease of property under Bankruptcy Rule

6004(h).

                                            V. NOTICE

       40.     The Debtors will provide notice of this Motion to: (i) the Office of the United

States Trustee; (ii) the Debtors’ secured creditors; (iii) each of the Debtors’ 20 largest unsecured

creditors; (iv) governmental agencies having a regulatory or statutory interest in the Debtors’

cases; and (v) to the extent applicable, any party whose interests are directly affected by this

specific pleading. The Debtors submit that, in light of the nature of the relief requested and the

urgency of the circumstances surrounding this Motion, no other or further notice need be given.

                               VI. CONCLUSION AND PRAYER

       41.     For the reasons set forth above, the Debtors request that the Court enter an order

(i) authorizing the payment of the Prepetition Employee Obligations as requested herein; and (ii)

granting any further relief the Court deems appropriate.




MOTION FOR AUTHORITY TO PAY PREPETITION EMPLOYEE WAGES AND COMPENSATION                          Page 16
Case 21-30085-sgj11 Doc 6 Filed 01/18/21       Entered 01/18/21 23:19:49   Page 17 of 17




Dated: January 18, 2021                   Respectfully submitted,


                                          /s/ Patrick J. Neligan, Jr.
                                          Patrick J. Neligan, Jr.
                                          State Bar. No. 14866000
                                          Douglas J. Buncher
                                          State Bar No. 03342700
                                          John D. Gaither
                                          State Bar No. 24055516
                                          NELIGAN, LLP
                                          325 North St. Paul, Suite 3600
                                          Dallas, Texas 75201
                                          Telephone: 214-840-5333
                                          Facsimile: 214-840-5301
                                          pneligan@neliganlaw.com
                                          dbuncher@neliganlaw.com
                                          jgaither@neliganlaw.com

                                          PROPOSED COUNSEL FOR DEBTORS




MOTION FOR AUTHORITY TO PAY PREPETITION EMPLOYEE WAGES AND COMPENSATION            Page 17
90303v.2
